I would affirm the decision of the trial court.  I would find that the findings made by the trial court are sufficient to constitute a change of circumstances.  The trial court found that Ms. Decker had moved often and been involved with numerous short-term relationships.  These findings coupled with the fact that Ms. Decker was relocating to Dayton, Ohio, are sufficient to constitute a change of circumstances.  While the trial court did not recite these factors verbatim in the conclusions portion of its entry, it is clear to me from what the trial court did write that it relied on the factors I have set forth.
In addition, I would find that the trial court made sufficient findings to support its conclusion that the change of custody would be in the child's best interest.
While I am aware that Ms. Decker may be losing custody because she is choosing to pursue her education when Mr. Benedetto was able to do so unfettered by child support obligations, and because Ms. Decker had trouble maintaining a stable residence when she was getting little financial help with child support from Mr. Benedetto, I would still affirm the trial court since our standard of review is whether the trial court abused its discretion.